IN THE SUPREME COURT OF TENNESSEE
                             AT JACKSON
                              November 6, 2013 Session

   GEORGE ERNEST SKOUTERIS, JR. v. BOARD OF PROFESSIONAL
    RESPONSIBILITY OF THE SUPREME COURT OF TENNESSEE

               Direct Appeal from the Shelby County Chancery Court
                 No. CH12117211      Ben H. Cantrell, Senior Judge


                No. W2013-01254-SC-R3-BP - Filed February 21, 2014


This is a direct appeal of an attorney disciplinary proceeding involving six complaints of
professional misconduct. The trial court affirmed the hearing panel’s decision that the
attorney had violated multiple Rules of Professional Conduct and should be disbarred
from the practice of law. After review of the evidence presented and the applicable law,
we affirm the judgment of the trial court.

        Tenn. Sup. Ct. R. 9, § 1.3; Judgment of the Chancery Court Affirmed

S HARON G. L EE, J., delivered the opinion of the Court, in which G ARY R. W ADE, C.J., and
J ANICE M. H OLDER, C ORNELIA A. C LARK, and W ILLIAM C. K OCH, J R., JJ., joined.

Robert L. Green, Memphis, Tennessee, for the appellant, George Ernest Skouteris, Jr.

Krisann Hodges, Brentwood, Tennessee, for the appellee, Board of Professional
Responsibility of the Supreme Court of Tennessee.

                                        OPINION

                                            I.

       George Ernest Skouteris, Jr. was licensed to practice law in Tennessee in 1988. In
the years 1997, 2000, and 2003, Mr. Skouteris was disciplined by the Board of
Professional Responsibility (“the Board”). On July 18, 1997, Mr. Skouteris received an
informal admonition for withholding money from two clients’ settlement proceeds for
payment of their medical bills, issuing worthless checks to the medical providers, and
being dilatory in making payment to the medical providers until a complaint was filed
with the Board. On July 10, 2000, Mr. Skouteris was publicly censured for withholding
funds from clients’ settlement proceeds for payment to medical providers, failing to pay


                                            -1-
the medical providers, and failing to maintain the clients’ settlement proceeds in his trust
account. He was ordered to attend a Board ethics workshop; to complete six additional
hours of continuing legal education in ethics for the year 2000; to make himself available
to speak at three seminars to explain how he mismanaged his trust account; to have his
trust account monitored for the year 2000; and to submit quarterly reports to disciplinary
counsel during that period. On November 21, 2003, Mr. Skouteris received an informal
admonition when he misstated the date of a client’s injury on a civil warrant that was not
timely filed, failed to disclose his neglect to his client, and failed to withdraw from the
case when he was no longer providing legal services to the client.

       This appeal arises from three Petitions for Discipline filed against Mr. Skouteris
alleging six complaints of misconduct occurring from 2007 to 2011. The Board’s first
Petition, filed on August 26, 2010, alleged misconduct arising from Mr. Skouteris’s
representation of Tiffany Pruett, Valerie Cox, Gary Crawford, and Jacqueline Baker. The
second Petition, filed on April 6, 2011, alleged misconduct by Mr. Skouteris arising from
his representation of Danzel Davis. On January 23, 2012, a third Petition was filed
alleging misconduct arising from Mr. Skouteris’s representation of Justin Levick.

       On March 28, 2012, a hearing panel (“the Panel”) appointed by the Board pursuant
to Tennessee Supreme Court Rule 9, section 8.2 heard evidence on the petitions.1 On
May 23, 2012, the Panel issued its judgment finding that Mr. Skouteris should be
disbarred for violating Tennessee Supreme Court Rule 8, Rules of Professional Conduct
1.1, 1.3, 1.4(a), 1.4(b), 1.5(c), 1.15(a), 1.15(c), 1.16(d), 8.1(b), 8.4(a), 8.4(b), 8.4(c), and
8.4(d). The Panel also concluded that as a condition precedent to any subsequent
reinstatement to the practice of law, Mr. Skouteris should be required to make restitution
to Ms. Pruett and Ms. Cox.

       Pursuant to Tennessee Supreme Court Rule 9, section 1.3, Mr. Skouteris appealed
the Panel’s decision to the Shelby County Chancery Court (the “Trial Court”). On
February 4, 2013, the Trial Court conducted a trial on the transcript and the record of the
Panel proceedings. On March 6, 2013, the Trial Court issued its Memorandum Opinion
affirming the Panel’s findings and recommendations. Mr. Skouteris appeals the decision
of the Trial Court.

                                                    II.

       The Supreme Court of Tennessee is the source of authority of the Board of
Professional Responsibility and all its functions. Brown v. Bd. of Prof’l Responsibility,
29 S.W.3d 445, 449 (Tenn. 2000). As a part of our duty to regulate the practice of law in
1
  On August 30, 2013, this Court adopted substantial changes to Supreme Court Rule 9, which governs the
discipline of attorneys. These changes went into effect on January 1, 2014. Because this case arose prior to
January 1, 2014, it falls under the version of Supreme Court Rule 9 that was in effect before the 2014
revisions.


                                                    -2-
Tennessee, we bear ultimate responsibility for enforcing the rules governing our
profession. Doe v. Bd. of Prof’l Responsibility, 104 S.W.3d 465, 469-70 (Tenn.
2003). We review judgments under our “inherent power and essential and fundamental
right to administer the rules pertaining to the licensing of attorneys.” Hughes v. Bd. of
Prof’l Responsibility, 259 S.W.3d 631, 640 (Tenn. 2008) (citing In re Burson, 909
S.W.2d 768, 773 (Tenn. 1995)).

       When reviewing a hearing panel’s judgment, a trial court must consider the
transcript of the evidence before the hearing panel and its findings and judgment. Tenn.
Sup. Ct. R. 9, § 1.3. On questions of fact, the trial court does not substitute its judgment
for that of the hearing panel as to the weight of the evidence. See Bd. of Prof’l
Responsibility v. Allison, 284 S.W.3d 316, 323 (Tenn. 2009). Any modification to a
hearing panel’s decision must be based on one of the enumerated factors included in
Tennessee Supreme Court Rule 9, section 1.3. See Bd. of Prof’l Responsibility v. Love,
256 S.W.3d 644, 652 (Tenn. 2008). Tennessee Supreme Court Rule 9, section 1.3
provides that a trial court:

       may reverse or modify the [hearing panel’s] decision if the rights of the
       petitioner have been prejudiced because the [hearing] panel’s findings,
       inferences, conclusions or decisions are: (1) in violation of constitutional
       or statutory provisions; (2) in excess of the panel’s jurisdiction; (3) made
       upon unlawful procedure; (4) arbitrary or capricious or characterized by
       abuse of discretion or clearly unwarranted exercise of discretion; or (5)
       unsupported by evidence which is both substantial and material in the light
       of the entire record.

Tenn. Sup. Ct. R. 9, § 1.3.

       Our standard of review on appeal is the same as that of the trial court. Hoover v.
Bd. of Prof’l Responsibility, 395 S.W.3d 95, 103 (Tenn. 2012).

                                            III.

      We begin our review with a summary of the evidence presented to the Panel and
reviewed by the Trial Court.

                                      A. Pruett Case

       In October 2005, Tiffany Pruett was seriously injured in an automobile
accident. Mr. Skouteris visited Ms. Pruett in the hospital. After Ms. Pruett was released
from the hospital, she agreed for Mr. Skouteris, who had previously handled some minor
legal matters for her, to represent her in her claim for damages. According to Ms. Pruett,
Mr. Skouteris agreed to represent her at no charge because he was concerned for her and


                                            -3-
her son. Mr. Skouteris, however, testified that Ms. Pruett orally agreed to pay him a one-
third contingency fee. Mr. Skouteris admitted that there was no written contingency fee
agreement.

       In March 2007, Mr. Skouteris settled Ms. Pruett’s claim for $197,480. On April
16, 2007, Mr. Skouteris deposited Ms. Pruett’s settlement check in his trust
account. According to Ms. Pruett, Mr. Skouteris did not tell her about the settlement until
several months later and did not provide her with any settlement documents. When Mr.
Skouteris advised her of the settlement, he told her he would pay her medical bills and
send her the remaining settlement funds. In June 2007, instead of disbursing the
remaining balance of the settlement to Ms. Pruett, Mr. Skouteris began depositing
payments in small amounts—such as $1000 or $2500—into Ms. Pruett’s bank account on
an irregular basis. Mr. Skouteris testified that Ms. Pruett requested this method of
distribution. Ms. Pruett, however, testified that she never agreed to accept periodic
disbursements, was strapped for money, and repeatedly requested that the entire balance
be sent to her.

       Mr. Skouteris did not maintain Ms. Pruett’s funds in his trust account. The ending
balance in Mr. Skouteris’s trust account for the time period spanning April 13, 2007,
through May 14, 2007, was $204,662.28, which included Ms. Pruett’s $197,480
settlement deposit. The ending balance of Mr. Skouteris’s trust account on June 14, 2007,
was less than $197,480, even though Mr. Skouteris had not disbursed any of Ms. Pruett’s
settlement proceeds. In the following months, the balance in Mr. Skouteris’s trust
account declined even further below the total amount of Ms. Pruett’s settlement
proceeds. Mr. Skouteris admitted that as of June 13, 2008, he did not have sufficient
funds in his trust account to cover his obligations to Ms. Pruett. Two of the payments that
Mr. Skouteris made to Ms. Pruett were drawn on Mr. Skouteris’s personal checking
account, rather than his trust account. Mr. Skouteris continued disbursing Ms. Pruett’s
settlement proceeds to her in small increments from July 2007 to August 2008.

        As of June 2008, no disbursements had been made from Ms. Pruett’s settlement
proceeds other than the payment of one of her medical bills in November 2007 and the
periodic deposits into her bank account. Mr. Skouteris testified that he was holding
approximately $80,000 in his trust account in order to ensure payment for a hospital lien,
yet the balance in his trust account was not sufficient to pay the hospital lien. Ms. Pruett
testified that Mr. Skouteris told her on several occasions that all of her other medical bills
had been paid. Ms. Pruett discovered that her medical bills had not been paid when she
applied for a student loan and learned that her credit rating had been adversely affected by
Mr. Skouteris’s failure to pay her medical providers.

       Ms. Pruett testified that she had repeatedly asked Mr. Skouteris to send her proof
of the payments that he had allegedly made to her medical providers, but he did not do
so.   In July 2008, Ms. Pruett became frustrated with Mr. Skouteris’s lack of


                                             -4-
communication regarding the status of her settlement. She sent him an e-mail in which
she requested a face-to-face meeting with him, and also demanded that he produce
documentation of her settlement balance and disbursements to her medical providers, as
well as an explanation regarding the hospital lien. Ms. Pruett met with Mr. Skouteris on
July 30, 2008, but he did not provide her with any of the requested information.

        As of August 2008—approximately sixteen months after Mr. Skouteris received
and deposited Ms. Pruett’s $197,480 settlement—Mr. Skouteris had paid Ms. Pruett
$96,518.05 and her medical providers $7,944.29. There should have been a balance of at
least $93,017.66 in Mr. Skouteris’s trust account to cover his remaining obligations to
Ms. Pruett, her medical providers, and any attorney fees he was owed. Mr. Skouteris’s
trust account, however, contained a balance of only $1,361.51.

        This same month, Ms. Pruett hired attorney Mark Vorder-Bruegge to assist her in
recovering her full settlement proceeds from Mr. Skouteris. Mr. Vorder-Bruegge
corresponded several times with Mr. Skouteris about Ms. Pruett’s claim, and on
November 21, 2008, he made a formal written demand to Mr. Skouteris that he
immediately disburse the entire remaining balance of Ms. Pruett’s settlement funds. Mr.
Skouteris did not comply with this demand. On September 15, 2009, Ms. Pruett sued Mr.
Skouteris. Mr. Skouteris did not respond to the lawsuit, and on September 27, 2010, a
default judgment was entered, finding that Mr. Skouteris had committed the intentional
tort of conversion of Ms. Pruett’s property and money, and that Mr. Skouteris had lied to
Ms. Pruett regarding the payments due to her medical providers by assuring her that the
bills were paid when they were not. The default judgment ordered Mr. Skouteris to pay
$93,017.66 in compensatory damages and $300,000 in punitive damages. Mr. Skouteris
moved to set aside the default judgment, but the motion was denied and no appeal was
taken. As of the date of his hearing before the Panel, Ms. Pruett’s judgment against him
remained unsatisfied.

       On July 3, 2009, Mr. Skouteris sent Mr. Vorder-Bruegge a check for $32,018.05,
which Mr. Skouteris deemed to be the approximate amount due Ms. Pruett. He arrived at
this amount by taking the amount of her settlement ($197,480), deducting the periodic
disbursements that he had made to her ($96,518.05), deducting the payments that he had
made to her medical providers ($7,944.29), and deducting a one-third contingency
attorney fee after subtracting Ms. Pruett’s medical expenses from her settlement
($56,781.57).2 According to Mr. Vorder-Bruegge and Ms. Pruett, this was the first time
that Mr. Skouteris had claimed that he would be charging Ms. Pruett an attorney fee. Mr.
Skouteris’s trust account did not have a sufficient balance to cover the $32,018.05 check,
but the bank honored the check.



2
 Based on this formula, the settlement check should have been in the amount of $36,236.09, rather than
$32,018.05. Mr. Skouteris testified that $32,018.05 was the “ballpark” amount in dispute.


                                                 -5-
       When asked to provide an explanation for his failure to maintain Ms. Pruett’s
settlement funds in his trust account, Mr. Skouteris testified:

       Well, I mean, I had been going through a tough time, personal-wise. So I
       think it affected my -- I mean I think I’m still a good lawyer, not such a
       great accountant and at that point in time I had lost both of my parents and
       went through a divorce. And I think I just didn’t take care of my business
       well. I wasn’t as precise in taking care of [t]his stuff the way I should
       have.

       ....

       In late 2007, early 2008, I tore my Achilles tendon and had to have
       surgery on that. So I was out for about a month. Then I was on [crutches]
       and such for about three months.

                                       B. Cox Case

       Mr. Skouteris represented Valerie Cox in a claim for damages arising out of an
August 25, 2008 automobile accident. Mr. Skouteris settled the claim for $12,000. On
May 19, 2009, he deposited Ms. Cox’s settlement check into his operating account, rather
than his trust account. Mr. Skouteris admitted this was a mistake on his part.

       Before receiving Ms. Cox’s settlement check, Mr. Skouteris learned that the State
of Florida asserted a lien for unpaid child support against Ms. Cox’s funds in an amount
in excess of $14,000. In light of the outstanding Florida lien for child support, Mr.
Skouteris testified that he sought the advice of twenty attorneys and the Board concerning
how to deal with Ms. Cox’s settlement proceeds. After seeking this advice, Mr. Skouteris
did not disburse the balance of Ms. Cox’s settlement to Ms. Cox or the State of
Florida. Nor did he file an interpleader action to allow a court to determine how the funds
should be disbursed.

        As of the time of the Panel hearing, Mr. Skouteris had not disbursed the settlement
proceeds. Mr. Skouteris testified that he had kept the money because Ms. Cox wanted to
avoid having to satisfy the State of Florida’s child support lien. Mr. Skouteris
acknowledged, however, that he only offered to relinquish Ms. Cox’s funds after Ms. Cox
filed a complaint against him with the Board.

                                    C. Crawford Case

       Mr. Skouteris represented Gary Crawford on a contingency fee basis in a claim for
damages arising out of an automobile accident. Mr. Skouteris admitted that there was no
written contingency fee agreement signed by Mr. Crawford. Mr. Skouteris settled Mr.


                                            -6-
Crawford’s claim for $6,500 and deposited the settlement check in his trust account on
June 11, 2008. The ending balance of Mr. Skouteris’s trust account as of August 15,
2008, was $1,361.51, but Mr. Skouteris had not distributed any funds to Mr.
Crawford.      Mr. Crawford’s settlement proceeds were disbursed on June 27,
2009. According to Mr. Skouteris, he delayed distributing Mr. Crawford’s settlement
proceeds for more than a year because Mr. Crawford disputed payment of some of his
medical bills. Mr. Skouteris admitted that he failed to respond to the Board’s request for
information in a timely manner.

                                      D. Baker Case

        Mr. Skouteris represented Jacqueline Baker, a minor, in a personal injury action
resulting from an automobile accident that occurred in November 2007. Ms. Baker’s case
was settled for $100,000, and on September 18, 2008, the settlement check was deposited
in Mr. Skouteris’s trust account. The court order approving the settlement provided that
the proceeds would be distributed as follows: $30,000 to Mr. Skouteris for his attorney
fee; $18,423 to Blue-Cross Blue-Shield; $10,900 to Ms. Baker’s father for her dental
care; and the balance of $40,677 to Ms. Baker’s father for her use and benefit. Mr.
Skouteris made all of these disbursements except for the balance of $40,677, which he
retained at the request of Mr. Baker. Before Mr. Skouteris had finished disbursing all of
Ms. Baker’s settlement proceeds, in July 2009, the balance of Mr. Skouteris’s trust
account fell to !$3,360.69.

       Mr. Skouteris issued payments on Ms. Baker’s behalf for educational expenses
totaling $1,049, and when Ms. Baker turned eighteen years old in August 2009, Mr.
Skouteris also made payments to her in August and September 2009 of $3,500 and
$1,000, respectively. Thus, in October, 2009, Mr. Skouteris still owed Ms. Baker
$35,128. As of October 15, 2009, the balance of Mr. Skouteris’s trust account was
$1,603.89.

       In January 2010, the balance of Mr. Skouteris’s trust account fell even further to
$982.38. On February 4, 2010, Mr. Skouteris wrote a check to Ms. Baker in the amount
of $17,564, reflecting one-half of the outstanding $35,128 balance that he owed her. Mr.
Skouteris was charged a fee for insufficient funds on that check, but the bank honored
it. As of February 12, 2010, Mr. Skouteris held only $131.38 in his trust account, but still
owed $17,564 to Ms. Baker. On February 26, 2010, Mr. Skouteris wrote another check to
Ms. Baker for the remaining $17,564. The only deposits made to Mr. Skouteris’s trust
account during the period from January until March 2010 were settlement proceeds from
other clients; thus, the February 26, 2010 check to Ms. Baker cleared due to deposits
belonging to other clients. Ms. Baker eventually received her full settlement from Mr.
Skouteris. Mr. Skouteris admitted that he failed to respond to the Board’s request for
information in a timely manner.



                                            -7-
                                             E. Davis Case

       Mr. Skouteris represented Danzel Davis, a minor, in a premises liability
matter. Mr. Skouteris settled the case and received two settlement checks totaling $9,000,
which he deposited into his trust account on June 23, 2009, and June 30, 2009. The
balance in his trust account throughout the month of June was a negative balance. The
account statement for July 14, 2009, reflects an ending balance of -$3,360.69.

       Mr. Skouteris paid Mr. Davis $1,000 on August 19, 2009. On October 30, 2009,
because Mr. Davis had reached the age of majority, an Order of Dismissal was entered in
Mr. Davis’s case providing that he was entitled to receive the remainder of his funds
without judicial oversight. Mr. Skouteris did not disburse any additional proceeds to Mr.
Davis until August 19, 2010, when Mr. Skouteris wrote Mr. Davis a check for $4,250. In
addition to the negative balance in Mr. Skouteris’s account on July 14, 2009, the account
statements for January 2010, February 2010, and April 2010 all reflect a total balance of
less than $4,250. Mr. Skouteris testified that he doubted that he had a written
contingency fee agreement with Mr. Davis, and none was produced. Mr. Skouteris
admitted that he failed to respond to the Board’s request for information in a timely
manner.

                                            F. Levick Case

       Mr. Skouteris represented Justin Levick in a personal injury claim arising out of an
automobile accident in August 2010. Mr. Skouteris did not provide Mr. Levick with a
written contingency fee agreement. Mr. Skouteris settled Mr. Levick’s case for $3,000
and deposited Mr. Levick’s settlement check in his trust account on November 12,
2010.    At one point during the October 15 to November 15, 2010 statement
period—during which time Mr. Skouteris held Mr. Levick’s funds, but before any
disbursements had been made—the balance in Mr. Skouteris’s trust account was
–$1,443.50. On August 15, 2011, the day that Mr. Levick filed a disciplinary complaint
with the Board, Mr. Skouteris disbursed $1,970 in settlement proceeds to Mr. Levick.

                                                          IV.

                                                          A.

        Based on these facts, the Panel found that Mr. Skouteris violated Rules of
Professional Conduct 1.1, 1.3, 1.4(a), 1.4(b), 1.5(c), 1.15(a), 1.15(c), 1.16(d), 8.1(b),
8.4(a), 8.4(b), 8.4(c), and 8.4(d).3
3
  Rule 1.1: A lawyer shall provide competent representation to a client. Competent representation requires
the legal knowledge, skill, thoroughness, and preparation reasonably necessary for the representation.

Rule 1.3: A lawyer shall act with reasonable diligence and promptness in representing a client.


                                                    -8-
Rule 1.4: (a) A lawyer shall:
        ...
        (3) keep the client reasonably informed about the status of the matter;
        (4) promptly comply with reasonable requests for information;
        ...
(b) A lawyer shall explain a matter to the extent reasonably necessary to permit the client to make informed
decisions regarding the representation.

Rule 1.5(c): . . . A contingent fee agreement shall be in a writing signed by the client and shall state the
method by which the fee is to be determined, including the percentage or percentages that shall accrue to the
lawyer in the event of settlement, trial, or appeal; litigation and other expenses to be deducted from the
recovery; and whether such expenses are to be deducted before or after the contingent fee is calculated. The
agreement must clearly notify the client of any expenses for which the client will be liable whether or not the
client is the prevailing party. Upon conclusion of a contingent fee matter, the lawyer shall provide the client
with a written statement stating the outcome of the matter and, if there is a recovery, showing the remittance
to the client and the method of its determination.

Rule 1.15: (a) A lawyer shall hold property and funds of clients or third persons that are in a lawyer’s
possession in connection with a representation separate from the lawyer’s own property and funds.

...

(c) A lawyer shall deposit into a client trust account legal fees and expenses that have been paid in advance,
to be withdrawn by the lawyer only as fees are earned or expenses incurred.

Rule 1.16(d): A lawyer who is discharged by a client, or withdraws from representation of a client, shall, to
the extent reasonably practicable, take steps to protect the client’s interests. Depending on the circumstances,
protecting the client’s interests may include:
(1) giving reasonable notice to the client;
(2) allowing time for the employment of other counsel;
(3) cooperating with any successor counsel engaged by the client;
(4) promptly surrendering papers and property to which the client is entitled and any work product prepared
by the lawyer for the client and for which the lawyer has been compensated;
(5) promptly surrendering any other work product prepared by the lawyer for the client, provided, however,
that the lawyer may retain such work product to the extent permitted by other law but only if the retention
of the work product will not have a materially adverse affect on the client with respect to the subject matter
of the representation; and
(6) promptly refunding any advance payment of fees that have not been earned or expenses that have not been
incurred.

Rule 8.1(b): [A] lawyer . . . in connection with a disciplinary matter, shall not . . . fail to disclose a fact
necessary to correct a misapprehension known by the person to have arisen in the matter, or knowingly fail
to respond to a lawful demand for information from an admissions or disciplinary authority, except that this
Rule does not require disclosure of information otherwise protected by RPC 1.6.

Rule 8.4: It is professional misconduct for a lawyer to:
(a) violate or attempt to violate the Rules of Professional Conduct, knowingly assist or induce another to do
so, or do so through the acts of another;
(b) commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a
lawyer in other respects;


                                                      -9-
       In determining that disbarment was the appropriate sanction, the Panel analyzed
the relevant aggravating and mitigating factors applicable to Mr. Skouteris’s case, and
consulted the ABA Standards for Imposing Lawyer Sanctions (“ABA Standards”). See
Allison, 284 S.W.3d at 327 (“[T]he American Bar Association’s Standards for Imposing
Lawyer Sanctions . . . have been adopted by the Board for disciplinary matters.”). First,
the Panel found that Mr. Skouteris’s misconduct in the above cases violated ABA
Standards 4.11, 4.41(b), 4.41(c), 4.61, 5.11(b) and 7.1—each of which provides that
disbarment is generally the appropriate penalty.4 Next, pursuant to ABA Standard 9.22,
the Hearing Panel found that each of the following aggravating factors justified a further
increase in Mr. Skouteris’s disciplinary sanction:

        a.       His action evidenced a dishonest and selfish motive;
        b.       His conduct evidenced a pattern of misconduct;
        c.       He engaged in multiple offenses;
        d.       He refused to acknowledge the wrongful nature of his conduct;
        e.       His victims were particularly vulnerable in that they were his clients and
                 relied on him to represent and care for their interest;
        f.       He had substantial experience in the practice of law; and
        g.       He evidenced an indifference to making restitution.

(c) engage in conduct involving dishonesty, fraud, deceit, or misrepresentation;
(d) engage in conduct that is prejudicial to the administration of justice[.]

By order filed September 29, 2010, the Rules of Professional Conduct were replaced in their entirety effective
January 1, 2011. The disciplinary violations in this case occurred before and after January 1, 2011. Because
there are no substantive differences between the two sets of Rules that apply to the violations at issue in this
case, we refer to the text of the 2011 Rules for the sake of clarity.

4
 ABA Standard 4.11: Disbarment is generally appropriate when a lawyer knowingly converts client property
and causes injury or potential injury.

ABA Standard 4.41(b): Disbarment is generally appropriate when . . . a lawyer knowingly fails to perform
services for a client and causes serious or potentially serious injury to a client.

ABA Standard 4.41(c): Disbarment is generally appropriate when . . . a lawyer engages in a pattern of neglect
with respect to client matters and causes serious or potentially serious injury to a client[.]

ABA Standard 4.61: Disbarment is generally appropriate when a lawyer knowingly deceives a client with the
intent to benefit the lawyer or another, and causes injury or potential injury to the client.

ABA Standard 5.11(b): Disbarment is generally appropriate when . . . a lawyer engages in any other
intentional conduct involving dishonesty, fraud, deceit, or misrepresentation that seriously adversely reflects
on the lawyer’s fitness to practice.

ABA Standard 7.1: Disbarment is generally appropriate when a lawyer knowingly engages in conduct that
is a violation of a duty owed to the profession with the intent to obtain a benefit for the lawyer or another,
and causes serious or potentially serious injury to a client, the public, or the legal system.


                                                     -10-
         Further, the Panel found that Mr. Skouteris had previously been disciplined twice
for failing to disburse settlement proceeds and that no mitigating factors applied.

                                             B.

        In this appeal, Mr. Skouteris raises four issues: (1) the Board was allowed to
twice amend its Petition for Discipline to present “a cumulative effect of relative [sic]
insignificant charges”; (2) that the cumulative effect of allowing the amendments to the
Petition for Discipline unfairly prejudiced Mr. Skouteris; (3) that the Trial Court failed to
consider the proof submitted by Mr. Skouteris; and (4) that the Trial Court misinterpreted
the proof relative to Mr. Skouteris’s prior disciplinary offenses. We have thoroughly
considered all of Mr. Skouteris’s arguments and find that each lacks merit.

        In issues (1) and (2), Mr. Skouteris argues that the consolidation of six complaints
of misconduct, which were filed in three separate Petitions for Discipline, was unfairly
prejudicial to him. According to Mr. Skouteris, these complaints, considered separately,
would not have been significant enough to warrant the attention of the Board, and added
together, they had the cumulative effect of being unduly prejudicial.

       The Board’s Petition for Discipline against Mr. Skouteris was filed by disciplinary
counsel for the Board (“Disciplinary Counsel”) on August 26, 2010. On February 17,
2011, Disciplinary Counsel filed a motion seeking permission to supplement its Petition
for Discipline based on a complaint of misconduct in the Davis case, which the Board
received on October 19, 2010. Mr. Skouteris did not object to the Board’s motion, and
the Panel granted it. The Board’s supplemental Petition (“Second Petition”) was filed on
April 6, 2011. On January 13, 2012, Disciplinary Counsel filed a second motion to
supplement its Petition based on the complaint of Mr. Levick, which the Board received
on August 15, 2011. Mr. Skouteris consented to the entry of an order allowing the Board
to supplement its Petition for Discipline a second time. The Board’s supplemental
Petition (“Third Petition”) was filed on January 23, 2012.

        The Tennessee Rules of Civil Procedure apply in attorney discipline cases. Tenn.
Sup. Ct. R. 9, § 23.3. Upon motion, a court may permit a party to file supplemental
pleadings setting forth transactions, occurrences or events which have happened since the
date of the initial pleading when reasonable notice is given to the opposing party. Tenn.
R. Civ. P. 15.04. This Court has previously approved of the use of supplemental petitions
in attorney discipline cases. Sneed v. Bd. of Prof’l Responsibility, 301 S.W.3d 603, 613-
14 (Tenn. 2010). In Sneed, we held that although disciplinary counsel must comply with
Tenn. R. Civ. P. 15.04 by seeking permission from the hearing panel prior to filing a
supplemental petition for discipline, a petitioner would not be entitled to relief where he
was not prejudiced by the purported error. Id. at 614.




                                            -11-
        The Board properly filed two pre-trial motions to supplement its Petition for
Discipline in accordance with Tenn. R. Civ. P. 15.04. Mr. Skouteris did not object to the
Board’s motion to file its Second Petition during the pre-hearing phase of his case. Mr.
Skouteris agreed to the entry of an order allowing the Board’s motion to file its Third
Petition. Mr. Skouteris waived any error by not objecting to these motions to
supplement. See Tenn. R. Civ. P. 12.08. The consolidated complaints against Mr.
Skouteris contained similar issues that occurred in the same time frame and involved the
same bank statements. Mr. Skouteris had sufficient notice of the allegations to prepare
his defense. The alleged misconduct in the three petitions was not insignificant and
merited the attention of the Board. Mr. Skouteris’s argument that he was unfairly
prejudiced by the Panel’s decisions to grant the Board’s motions to amend its Petition for
Discipline lacks merit.

        Next, Mr. Skouteris argues that the Trial Court failed to consider the evidence that
he submitted to the Panel. In asserting this claim, Mr. Skouteris essentially asks us to re-
weigh the evidence and substitute our judgment for that of the Panel and the Trial
Court. This we cannot do. Our standard of review only allows us to reverse or modify a
panel’s decision if its findings are unsupported by evidence which is both substantial and
material in light of the entire record. Tenn. Sup. Ct. R. 9, § 1.3. Based on this standard,
our review confirms that the Panel’s findings are supported by both substantial and
material evidence. Additionally, we have carefully reviewed the record and find no
evidence that was overlooked by the Panel or the Trial Court.

        The Board presented uncontroverted evidence that, after accepting and depositing
their settlement checks, Mr. Skouteris failed to maintain sufficient funds in his trust
account to cover his obligations to Ms. Pruett, Ms. Cox, Mr. Crawford, Ms. Baker, Mr.
Davis, and Mr. Levick. Mr. Skouteris did not provide competent representation to his
clients and failed to act with reasonable diligence and promptness in disbursing their
settlement proceeds. He failed to keep his clients informed about their cases and to
respond to their requests for information. Mr. Skouteris failed to have written attorney
fee agreements signed by Ms. Pruett, Mr. Levick, Mr. Crawford, and Mr. Davis. Mr.
Skouteris failed to provide a written statement showing the disbursement of his clients’
funds. He did not keep Ms. Cox’s funds separate from his operating funds. In Ms.
Pruett’s case, he failed to cooperate with her new lawyer by providing information,
documents and work product. Mr. Skouteris failed to respond to the Board after
complaints were filed in Mr. Crawford’s, Ms. Baker’s, and Mr. Davis’s cases. Mr.
Skouteris violated multiple Rules of Professional Conduct, engaged in conduct involving
dishonesty, deceit and misrepresentation, and engaged in conduct that was prejudicial to
the administration of justice.

        Mr. Skouteris argues that the Panel and Trial Court overlooked four factual
matters. First, he notes that Mr. Crawford, Ms. Baker, Mr. Davis, and Mr. Levick
ultimately “received every cent” of their settlements. The record, however, indicates that


                                            -12-
the Panel and Trial Court considered this fact, but concluded that Mr. Skouteris had
caused actual injury to Ms. Pruett and Ms. Cox because they were deprived of their
settlement funds, and that Ms. Baker, Mr. Crawford, Mr. Levick, and Mr. Davis were
subjected to potentially serious injury by Mr. Skouteris’s mishandling of their
funds. These findings, as well as the Panel’s subsequent Order noting that restitution was
still owed to Ms. Pruett and Ms. Cox, make clear that the Panel considered the fact that
Mr. Crawford, Ms. Baker, Mr. Davis, and Mr. Levick ultimately received their full
settlements.

      Second, Mr. Skouteris argues that the Panel and Trial Court failed to note that Ms.
Cox, Mr. Crawford, and Ms. Baker did not testify before the Panel. However, it was not
necessary for them to testify. There was sufficient evidence introduced to prove that Mr.
Skouteris had mishandled the settlement proceeds of Ms. Cox, Mr. Crawford, and Ms.
Baker without the benefit of their testimony.

       Third, Mr. Skouteris argues that the Panel and Trial Court only looked to the
balance of Mr. Skouteris’s trust account, rather than considering Mr. Skouteris’s
testimony that Mr. Crawford was responsible for delaying Mr. Skouteris’s ability to
disburse his settlement proceeds. Mr. Skouteris failed to maintain Mr. Crawford’s
settlement proceeds in his trust account. It makes no difference that Mr. Crawford may
have delayed the distribution of his settlement proceeds.

         Fourth, Mr. Skouteris argues that the Panel and Trial Court failed to recognize
that he owed no legal duty to Jill Alston, the complainant in Ms. Baker’s case. This is
irrelevant. The complainant’s identity would have no bearing on the findings of the Panel
and the Trial Court that Mr. Skouteris failed to maintain Ms. Baker’s settlement funds in
his trust account.

        In his next issue, Mr. Skouteris argues that the Trial Court mistakenly concluded
that he had previously been suspended for professional misconduct on two
occasions—rather than admonished twice and publicly reprimanded once. Mr. Skouteris
is correct that this statement of the Trial Court was inaccurate, but this error was of no
consequence due to the extent and severity of Mr. Skouteris’s misconduct and the
appropriate punishment for each violation.

       Although not listed as an issue in his brief, Mr. Skouteris argues that disbarment
was an inappropriate sanction for his misconduct, and suggests that a more appropriate
sanction is the imposition of a five-year suspension with the last three years served on a
probationary status. Mr. Skouteris’s continued insistence that his misconduct was limited
to trivial accounting errors is troubling. In finding that Mr. Skouteris’s misconduct
amounted to conversion for personal gain, the Panel correctly noted: “It is obvious that
Mr. Skouteris converted funds in his trust account for personal use in that he utilized any
funds available to keep his practice afloat and to make payments to others and to make


                                           -13-
withdrawals for himself.” Even if Mr. Skouteris intended to pay his clients all that they
were owed in due time, converting their property for his own use for any period of time
was a serious ethical violation and a breach of his fiduciary duty. By continuing to
describe his trust account violations as insignificant, Mr. Skouteris shows a lack of
understanding that his conduct is wrong. Mr. Skouteris also argues that his punishment
should be reduced in light of his twenty-four-year law career. Under the ABA Standards,
however, substantial experience in the practice of law is an aggravating factor, not a
mitigating factor. ABA Standard 9.22(i).

                                    CONCLUSION

       For the foregoing reasons, the judgment of the Trial Court is affirmed, and Mr.
Skouteris is disbarred from the practice of law. Costs of this appeal are assessed to
George E. Skouteris, Jr. and his surety, for which execution may issue if necessary.



                                         _________________________________
                                         SHARON G. LEE, JUSTICE




                                          -14-